Citation Nr: 1456283	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of left knee subluxation of the patella, currently rated as 10 percent disabling.

2.  Evaluation of left knee arthrosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board at the St. Petersburg RO; a transcript of that hearing is of record.  However, the VLJ who conducted the hearing is no longer employed by the Board. The Veteran was informed of his right to a new hearing in a November 2014 letter. However, the Veteran responded that he did not want a new hearing and to consider his case on the evidence of record.  As such, the Board will consider his claims based on the evidence of record.

The Virtual VA claims file has been reviewed.  Other than the informal hearing presentation, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Board remanded the case in December 2011 for additional development.  The Veteran was afforded a VA examination in May 2012, and additional private treatment records were associated with the claims file; and a Supplemental Statement of the Case was issued in August 2012.  The case has been returned to the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not indicated that he is not capable of substantially gainful employment due to his service-connected knee disabilities.  As such, a claim for TDIU is not raised by the record. 


FINDINGS OF FACT

1.  Left knee subluxation of the patella is no more than slight.  

2.  Left knee arthrosis is manifested by painful motion; flexion is better than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for left knee subluxation of the patella have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a disability rating higher than 10 percent for arthrosis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in September 2008.   This letter explained the evidence necessary to substantiate the Veteran's claims for increased ratings, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased ratings for his left knee disabilities.   The examination reports contain all the findings needed to rate his left knee disabilities, including history and clinical evaluation.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ that presided at the Veteran's September 2011 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's left knee disabilities, and uniform evaluations are warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Subluxation of the Left Patella

The Veteran's left knee subluxation of the patella is rated 10 percent disabling, per knee, pursuant to Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257 for subluxation or lateral instability of the knee, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In this case, the Veteran was granted service connection for recurrent subluxations of the left patella in a February 1985 rating decision; at that time, the Veteran's left knee was rated as 10 percent disabling, effective October 13, 1984, pursuant to Diagnostic Code 5257.  The Board observes that the Veteran's 10 percent disability evaluation for his subluxation of the left patella is protected; his 10 percent rating was in effect for 20 years effective October 13, 1984.  See 38 C.F.R. § 3.951(b) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.").  In Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court found that, if a veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same evaluation under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same evaluation based on different manifestations of the disability.

The Board finds that the weight of the evidence demonstrates that the Veteran's left knee subluxation of the patella most closely approximate the currently assigned 10 percent disability evaluation for the left knee.  In this regard, the Board finds that moderate subluxation or lateral instability is not shown.  The Board observes that the Veteran complains of instability, pain, and weakness of the left knee.  However, at the October 2008 VA examination, although there was evidence of tenderness, crepitation, and grinding, there were no signs of instability, patellar abnormality, or meniscus abnormality; there were no signs of dislocation or subluxation, effusion, or inflammation.  Similarly, when seen privately, he reported no significant giving way and there was no instability on objective testing.  At the May 2012 VA examination, anterior, posterior, and medial-lateral instability tests were normal, and there was no sign of recurrent subluxation or dislocation.  The Board acknowledges the Veteran's contentions of instability and weakness, but the evidence does not show moderate subluxation or lateral instability.  The Veteran is competent to report experiencing instability and weakness.  However, the Board notes that objective evidence reveals that his disability is no more than slight.  In sum, the repeated examinations, prepared by skilled professionals are more probative and more credible than the lay evidence.  Thus, applying the facts to the criteria set forth above, the findings do not justify a higher rating under DC 5257 as no more than slight subluxation or lateral instability of the left knee is shown.  

Left Knee Arthrosis

In an August 2007 rating decision, the RO found that the Veteran had limitation of motion due to left knee arthrosis, and assigned a separate evaluation for limitation of flexion pursuant to Diagnostic Code 5010-5260.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  

Diagnostic Code 5010 provides that traumatic arthritis to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has full extension of the left knee.  

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.   Here, as previously discussed, the Veteran is in receipt of a separate 10 percent disability evaluation under this Code.  

After a review of the evidence of record, the Board finds that the Veteran's service-connected arthrosis of the left knee most nearly approximates the current 10 percent disability evaluation.  The current evaluation contemplates pathology productive of painful motion, consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran had some limitation of motion at the October 2008 VA examination.  Flexion was to 115 degrees; repetitive motion did not change the range of motion.  At the more recent, May 2012 VA examination, flexion was to 110 degrees, without additional limitation of motion upon repetitive motion testing.  We also note that the 2008 and 2012 examinations are relatively consistent with the private 2011 examination disclosing a range of motion from 0 to 112 degrees.

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, we accept the evidence that he has limitation of flexion impacted by pain and decrease in mass (.5cm).  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited motion.

Regarding the other plane of motion, the October 2008 and May 2012 VA examinations disclosed that the Veteran had full extension, to 0 degrees.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10-percent level for arthrosis of the left knee, which would support a higher rating for the left knee disability for the rating period on appeal.  In this regard, the Board points out that the Veteran's VA examinations and treatment records were repeatedly negative for objective evidence of incoordination, weakness, abnormal movement, or deformity.  See DeLuca, supra.  There was tenderness and crepitation and decrease in mass on private examination, but no evidence of fatigability or weakness.  Although the Veteran reported additional limitation during weekly flare-ups of pain, the extent of such limitation was not shown upon examination.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation approximated 30 degrees of flexion.  To the extent that the private examiner noted swelling, such finding did not limit flexion to less than 45 degrees.  As a result, the 10 percent rating for arthrosis of the left knee adequately compensates him for the extent of his pain.

Additionally, the Board has considered the claims for increased ratings for the entire rating period on appeal under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula of the left leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; despite a history of dislocation of the meniscus of the left knee, there were no signs of locking or effusion of the left knee joint upon either examination.  

Moreover, although the Veteran has a surgical scar, the Board notes that the May 2012 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left knee patellar subluxation and arthrosis are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's left knee patellar subluxation and arthrosis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with left knee patellar subluxation and arthrosis, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 percent for left knee subluxation of the patella is denied.

Entitlement to a disability evaluation in excess of 10 percent for left knee arthrosis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


